1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     MICHELLE RAUB, individually, and on                   Case No.: 19cv1543-MMA (MDD)
11   behalf of all others similarly situated,
                                                           ORDER GRANTING JOINT
12                                                         MOTION TO DISMISS
                                        Plaintiff,
13   v.                                                    [Doc. No. 10]
14   SYNERGY ONE LENDING, INC., a
     Delaware Corporation,
15
16                                    Defendant.
17
18         On December 11, 2019, the parties filed a joint motion to dismiss this action
19   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Doc. No. 10. Upon due
20   consideration, good cause appearing, the Court GRANTS the joint motion and
21   DISMISSES this action in its entirety without prejudice. Each party must bear its own
22   costs and attorney’s fees. The Clerk of Court is instructed to close the case.
23         IT IS SO ORDERED.
24
25   Dated: December 12, 2019
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                   19cv1543-MMA (MDD)
